EXHIBIT 10.2

 

 

LOGO [g839027ex10_2pg001.jpg]

December 9, 2014

Tom Bardenett

[Address]

Dear Tom:

We appreciate the opportunities we had to meet with you and feel that you are a
great candidate for the position of Chief Operating Officer of Extended Stay
America. The following outlines the terms of our offer:

 

Position:    Chief Operating Officer Reporting to:    Jim Donald, Chief
Executive Officer Annual Salary:    Annual Base salary of $500,000 to be paid on
a biweekly basis Target Bonus Eligibility:    $275,000 at target. Terms of the
annual bonus plan are subject to change each year as determined by the
Compensation Committee Equity:    You will be eligible to participate in the
annual equity program which is approved by the Company’s Compensation Committee.
Your equity award in 2015 will be $500,000 which will be administered in
accordance with the 2015 LTIP Initial Equity Award:    The Company will grant
you $2 million in RSU’s. These RSU’s will vest 50% on the first anniversary of
the award date and 50% on the second anniversary of the award date Benefits:   
You will be eligible to enroll Company offered benefit plan(s) Vacation:    You
will be eligible for 3 weeks of vacation plus personal days Severance:    You
will be eligible to participate in the Executive Severance Plan which provides 1
year’s base and target bonus should you be terminated not for cause or voluntary
resignation. The terms of the Plan apply Hiring Bonus:    The Company will pay
you a hiring bonus of $175,000 to be paid within 30 days of your start date
Relocation:    Should you elect to relocate from Arlington, VA to Charlotte NC
you will be eligible for relocation benefits pursuant to the Company’s standard
relocation policy



--------------------------------------------------------------------------------

LOGO [g839027ex10_2pg001.jpg]

 

Housing Allowance:    The Company will pay for apartment expenses in Charlotte,
NC while you are based in Arlington, VA up to $2,000 per month. Work related
travel from Arlington, VA will be considered business expense and reimbursed
according to the Company’s travel policy Anticipated Start Date:    To be
mutually agreed to targeting the first week of January 2015

This offer is contingent upon successful results of a thorough background check
and the verification of all information provided to the Company during the
pre-employment process.

Your employment and compensation with the Company will be “at will” in that they
can be terminated with or without cause, and with or without notice, at any
time, at the option of either the Company or yourself, except as otherwise
prohibited by law.

The terms of this letter, therefore, do not and are not intended to create
either an expressed and/or implied contract of employment with Extended Stay
America.

Please feel free to contact me if you have any questions. We are very excited
about having you join the Team!

 

Sincerely, /s/ Kevin Henry Kevin Henry Chief Human Resources Officer

Your signature below indicates acceptance of the position and the provisions of
the offer as stated herein.

 

Signature  

/s/ Tom Bardenett

    Date  

12/12/14

Please note that on the first date of employment, you will need to present your
social security card.

You will also be required to complete the employee’s portion of the I-9 Form on
your first day of employment and present acceptable documentation that verifies
your identity and your eligibility to work in the US.

Additionally, in order to establish your Direct Deposit account, you will need
to complete a Direct Deposit Form that will require your checking account
information. Please be sure that you have a ““voided” check that can be attached
to the Direct Deposit form to ensure that your correct account information is
provided to Payroll.